         Case 1:18-cv-06341-RA Document 23 Filed 04/03/19 Page 1 of 2
            Case 1:18-cv-06341-RA Document 22 Filed 04/02/19 Pi:ige 1 of 2

                                                                           l·snc-so,Y
                                                                          , DO(T'.\lE'.'iT

UNITED STATES DISTRICT COURT
                                                                          ,! FL ECTRO'.'-ICALL Y   FILED
SOUTHERN DISTRICT OF NEW YORK                                             : DOC#: _ _ _--r--::--r-:----
                                                                          I ll \ I F FILE O:--l~-+-''-'---
WATERFALL ASSET MANAGEMENT, LLC,                                     l 8-cv-634 i (RA)·-

                                     Plaintiff,
                                                                STIPULATION AND
                - against -                                    ORDER OF DISMISSAL

WATERFALL PROPERTIES GROUP, LLC,

                                     Defendant.




        IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel, that this action may be dismissed with prejudice and without award of costs or fees to

either party.

Dated: New York, New York
       April 2, 2019
                                            FAEGRE BAKER DANIELS LLP



                                            By Isl Peter M Routhier
                                               James J. Saul
                                               Peter M. Routhier
                                            311 Wacker Drive, Suite 4300
                                            Chicago, Illinois 60606
                                            (312) 356-5053
                                              Attorneys for Plaintiff




                                            Bya:r;;;:;;_
                                            T==AUM~

                                                     ,
                                              L. Donald Prutzman
                                                                      .           .
                                            900 Third Avenue
                                            New York, New York 10022
                                            (212) 508-6700
                                              Attorneys for Defendant
     Case 1:18-cv-06341-RA Document 23 Filed 04/03/19 Page 2 of 2
       Case 1:18-cv-06341-RA Document 22 Filed 04/02/19 Page 2 of 2




SO ORDERED:



 IL             U.S.D.J.
